DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. [U.S. 2016/0274353 A1].
Regarding claim 1, Ando et al. discloses a wavelength-converting element [fluorescent wheel 10], comprising a substrate [11] and a wavelength-converting layer [12], wherein: the wavelength-converting layer is disposed on the substrate, the wavelength-converting layer comprises a first inorganic binder [paragraph 0031] and a 
Regarding claim 2, Ando et al. discloses the first inorganic binder of the wavelength-converting layer is the first alcohol-soluble inorganic binder, and a component of the first alcohol-soluble inorganic binder comprises silicone and metal oxide (paragraphs 0031-0033).
Regarding claim 11, Ando et al. discloses the first inorganic binder of the wavelength-converting layer has a curing temperature of 200° C. to 300° C. [softening point of glass] (paragraph 0032).
Regarding claim 13, Ando et al. discloses the wavelength-converting element is a wavelength-converting wheel, and the substrate is a turntable (figures 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. in view of Hashizume [U.S. 2017/0168379 A1].
Regarding claim 3, Ando et al. discloses the wavelength-converting element, but does not clearly disclose the first inorganic binder of the wavelength-converting layer is the first water-soluble inorganic binder, and a component of the first water-soluble inorganic binder comprises at least one of silica sol, phosphate, glass paste and water glass.
Hashizume teaches the first water-soluble inorganic binder including at least one of silica sol, phosphate, glass paste and water glass (figure 3, paragraphs 0064-065).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wavelength converting element of Ando et al. with the first water-soluble inorganic binder as taught by Hashizume for purpose of providing a projector including an illumination device with excellent luminance, and capable of obtaining a bright image.

Claims 4, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. in view of Hsu et al. [U.S. 2017/0059979 A1].
	Regarding claim 4, Ando et al. discloses the wavelength-converting element, but does not clearly disclose the reflective layer disposed between the substrate and the wavelength-converting layer.
	Hsu et al. teaches the reflective layer [122a] disposed between the substrate [122] and the wavelength-converting layer [126] (figures 1-3, paragraph 0027).

	Regarding claim 5, Hsu et al. teaches the reflective layer of the wavelength-converting element is a high-reflection layer [paragraph 0031], and a material of the high-reflection layer comprises at least one of silver, silver alloy, aluminum, aluminum alloy and dielectric. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use any known material, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claim 14, Ando et al. discloses a projection apparatus [title], comprising the wavelength-converting element comprises a substrate and the wavelength-converting layer, wherein: the wavelength-converting layer is disposed on the substrate, the wavelength-converting layer comprises a first inorganic binder and a wavelength-converting material, the wavelength-converting material is mixed with the first inorganic binder, the first inorganic binder comprises a first alcohol-soluble inorganic binder or a first water-soluble inorganic binder (figures 1-5, paragraphs 0031-0033).

	Hsu et al. teaches the illumination system [see figure 1], a light valve [130] and a projection lens [140], wherein: the illumination system is adapted to provide an illumination beam [L1], the light valve is disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam, the projection lens is disposed on a transmission path of the image beam [L3], the illumination system comprises an exciting light source [110] and a wavelength-converting element [120], wherein: the exciting light source [110] is adapted to provide an exciting beam [L1], the wavelength-converting element is disposed on a transmission path of the exciting beam, a wavelength-converting layer [see figure 2] of the wavelength-converting element is adapted to convert the exciting beam into a converted beam [L2], the illumination beam comprises the converted beam (figures 1-2).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wavelength converting element of .

Claims 15-20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al., Hashizume and Hsu et al. as described above.
Method claim(s) 15-20 and 26 was/were considered as inherently/obviously disclosed by the patented structure of Ando et al. as detailed in above section of the instant Office Action, and suggested by the combined teachings of Hashizume and Hsu et al. as detailed above.
Allowable Subject Matter
Claims 6-10, 12 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 6 and 21 further recite details features of the wavelength converting element, which are not disclosed or suggested by the prior of record. Claims 7-10 and 12 depend on claim 6. Claims 22-25 depend on claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Egawa et al. U.S. 9,874,741 discloses, figures 1 and 2B, a phosphor layer 42, a reflecting layer 45, a bonding layer 11, and a circular disk 40.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875